NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

GELRAY M. GAINEY and ANTONISHIA              )
L. FULLER-GAINEY,                            )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D16-3703
                                             )
LARSON COMMUNITIES, LLC,                     )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 2, 2018.

Appeal from the Circuit Court for
Hillsborough County; Richard A. Nielson,
Judge.

Karmika V. Rubin of The Law Offices of
K. V. Rubin, P.A., St. Petersburg, for
Appellants.

George L. Hayes, III, of The Hayes Law
Group, P.A., St. Petersburg, for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and SLEET, JJ., Concur.